Title: From Thomas Jefferson to Albert Gallatin, 17 October 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                            Oct. 17. 07.
                        
                        If you could call on me conveniently this forenoon, mr Smith will meet you here, with an entire readiness to
                            modify his estimate to our mutual liking. I am not familiar enough with the subject to explain to him the alterations
                            desired. give me a few moments notice, that I may get him here. Affte salutns.
                    